Citation Nr: 1642539	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel




INTRODUCTION

The Veteran had active service in the Navy from December 1968 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  In an August 2012 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for service connection for hypertension.

2.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his naval service.

3.  The Veteran's diagnosed diabetes is presumed to have been caused by his herbicide exposure in service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for OSA have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for diabetes have been met. 38  U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in an August 2012 statement, the Veteran expressly withdrew his appeal with regard to the issue of service connection for hypertension prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran is currently diagnosed with diabetes mellitus, type II, which he asserts is due to herbicide exposure while in service.  Specifically, the Veteran asserts that while stationed on the U.S.S. Durham, he went ashore to load/unload cargo and was exposed to herbicides.

As an initial point, the Veteran is not claiming direct service connection for diabetes.  Indeed, there were no diabetic complaints shown in the service treatment records (STRs), the Veteran was not diagnosed with diabetes until 2008, almost two decades after his active service, and there is no medical suggestion that the Veteran's diabetes was the result of service except through the operation of a statutory presumption.  As such, the Veteran's claim turns on whether it can be established that he was exposed to herbicides while in service.

Service connection may be granted on a presumptive basis for certain diseases that are associated with exposure to certain herbicide agents, including diabetes mellitus, type II, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

During his time in service, the Veteran served above the U.S.S. Durham (LKA-114).  VA maintains a list entitled: "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" which indicates that the U.S.S. Durham conducted numerous in-port docking replenishments at Da Nang during March 20-21, 1970, July 20-21, 1970, August 18-19, 1970, and September 7, 1970.

The Veteran's DD-214 showed receipt of the Vietnam Service Medal with three stars and the Republic of Vietnam Campaign Ribbon.

The Veteran reported he assisted in the unloading of Marine personnel, tanks, vehicles, and other equipment at Da Nang from March 20, 1970, to March 22, 1970.  He reported doing ashore during that time, and that although his occupational specialty was a Seaman Steward, he was required to perform other duties such as line handler during loading and unloading of cargo.

Fellow veteran V.J. submitted a statement reporting that he served with the Veteran from October 20, 1969 to November 27, 1972.  V.J reported their duties included loading and unloading cargo, heavy equipment, and military personnel.  He reported that from March 20, 1970, to March 22, 1970, they loaded and unloaded cargo at Da Nang and that their duties required them to load and unload on land.

The Veteran's service records confirm he was stationed on the U.S.S. Durham while it was stationed in Da Nang from March 20, 1970, to March 22, 1970.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to identify the fact that he went ashore in Da Nang, Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran is found to be highly credible, and his lay statements have been consistent with each other, his service records, and the statements from fellow veteran V.J.  As such, the Board has no reason to doubt the veracity of his statements.

When this is done, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicides during his naval service.

As noted, when a veteran is diagnosed with diabetes and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for diabetes have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for hypertension is dismissed.

Service connection for diabetes mellitus, type II, is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


